 



EXHIBIT 10.13
AMENDMENT TO SECURED CONVERTIBLE
PROMISSORY NOTES AND WARRANTS
     THIS AMENDMENT TO SECURED CONVERTIBLE PROMISSORY NOTES AND WARRANTS (the
“Amendment”) is entered into as of September 7, 2005, by and among Sutura, Inc.,
a Delaware corporation (the “Company”), Pandora Select Partners L.P., a British
Virgin Islands limited partnership (“Pandora”), Whitebox Hedged High Yield
Partners L.P., a British Virgin Islands limited partnership (“WHHY”), Whitebox
Convertible Arbitrage Partners L.P., a British Virgin Islands limited
partnership (“WCAP”), Whitebox Intermarket Partners L.P., a British Virgin
Islands limited partnership (“WIP”) and Gary S. Kohler (“Kohler”) and Scot W.
Malloy (“Malloy”), each residents of the State of Minnesota.
     WHEREAS, the Company, Pandora, WHHY, WCAP, WIP, Kohler and Malloy are
parties to a Purchase Agreement dated September 17, 2004 (the “Original Purchase
Agreement”), pursuant to which the Investors each purchased a convertible
promissory note (each, an “Original Note” and together, the “Original Notes”)
and a warrant to purchase shares of the Company’s Common Stock (each, an
“Original Warrant” and together, the “Original Warrants”) from the Company in
consideration of a collective $6,550,000 loan (the “Original Loan”).
     WHEREAS, the Company, Pandora, WHHY and WIP are parties to a second
Purchase Agreement dated March 24, 2005 (the “Second Purchase Agreement”),
pursuant to which Pandora, WHHY and WIP each purchased an additional convertible
promissory note (each, a “March 2005 Note” and together, the “March 2005 Notes”)
and an additional warrant to purchase the Company’s Common Stock (each, a
“March 2005 Warrant” and together, the “March 2005 Warrants”) in consideration
of a collective $3,000,000 new loan (the “March 2005 Loan”).
     WHEREAS, the parties desire to amend certain provisions of the Original
Notes, Original Warrants, March 2005 Notes and March 2005 Warrants.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
     SECTION 1. Amendment to Original Notes. Each of the Original Notes is
amended as follows:

  (a)   The following new subsection (g) is added to Section 3:

“(g) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Payee upon any conversion of
this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owed by Payee and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the

 



--------------------------------------------------------------------------------



 



Payee’s for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), does not exceed 9.99% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such conversion). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. This
provision shall not restrict the number of shares of Common Stock which Payee
may receive or beneficially own in order to determine the amount of securities
or other consideration that Payee may receive in the event of a merger, sale or
other transaction as contemplated in Section 3(f) of this Note. By written
notice to the Company, Payee may waive the provision of this Section 3(g) as to
itself, but any such waiver shall not be effective until the 61st day after
delivery thereof.”
     SECTION 2. Amendment to March 2005 Notes. Each of the March 2005 Notes is
amended as follows:

  (a)   The following new subsection (f) is added to Section 3:

“(f) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Payee upon any conversion of
this Note (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owed by Payee and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Payee’s for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act"), does not
exceed 9.99% of the total number of issued and outstanding shares of Common
Stock (including for such purpose the shares of Common Stock issuable upon such
conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. This provision shall not restrict the number of shares
of Common Stock which Payee may receive or beneficially own in order to
determine the amount of securities or other consideration that Payee may receive
in the event of a merger, sale or other transaction as contemplated in Section
3(e) of this Note. By written notice to the Company, Payee may waive the
provision of this Section 3(f) as to itself, but any such waiver shall not be
effective until the 61st day after delivery thereof.”
     SECTION 3. Amendment to Original Warrants and March 2005 Warrants. Each of
the Original Warrants and March 2005 Warrants is amended as follows:

-2-



--------------------------------------------------------------------------------



 



  (a)   The following new Section 12 is added:

12. Limitations on Exercise. Notwithstanding anything to the contrary contained
herein, the number of Warrant Shares that may be acquired by the Holder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Holder and its affiliates and any other persons whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Exchange Act, does not exceed 9.99% of the total number of issued
and outstanding shares of Common Stock (including for such purposes the shares
of Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a merger, sale or
other transaction as contemplated in Section 7(c) of this Warrant. By written
notice to the Company, the Holder may waive the provision of this Section 12 as
to itself, but any such waiver shall not be effective until the 61st day after
delivery thereof.”
[Signature page follows.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first written above.

              SUTURA, INC.
 
       
 
  By    
 
       
 
       Anthony A. Nobles
 
       President and Chief Executive Officer

                  PANDORA SELECT PARTNERS L.P.
 
           
 
  By                  
 
       Name    
 
           
 
       Its    
 
           

                  WHITEBOX HEDGED HIGH YIELD     PARTNERS L.P.
 
           
 
  By                  
 
       Name    
 
           
 
       Its    
 
           

                  WHITEBOX CONVERTIBLE ARBITRAGE     PARTNERS L.P.
 
           
 
  By                  
 
       Name    
 
           
 
       Its    
 
           

                  WHITEBOX INTERMARKET PARTNERS L.P.
 
           
 
  By                  
 
       Name    
 
           
 
       Its    
 
             
 
                      Gary S. Kohler
 
                        Scot W. Malloy

4